Citation Nr: 1135192	
Decision Date: 09/20/11    Archive Date: 09/23/11

DOCKET NO.  07-13 569	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for Gulf War Syndrome (GWS).

2.  Entitlement to service connection for a chronic disability manifested by swelling of both feet, to include as due to undiagnosed illness or other qualifying disability pursuant to 38 U.S.C.A. § 1117.

3.  Entitlement to service connection for a chronic disability manifested by exhaustion with dizzy spells, to include as due to undiagnosed illness or other qualifying disability pursuant to 38 U.S.C.A. § 1117.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from July 1973 to July 1975, and from February to October 2003.

This appeal to the Board of Veterans Appeals (Board) arises from a February 2005 rating action that denied service connection for a chronic disability manifested by swelling of both feet, and a chronic disability manifested by exhaustion with dizzy spells, each to include as due to undiagnosed illness or other qualifying disability pursuant to 38 U.S.C.A. § 1117.  This appeal also arises from a July 2006 rating action that denied service connection for GWS.

In February 2008, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge at the RO.

By decision of September 2008, the Board remanded the issues of service connection for a chronic disability manifested by swelling of both feet, and a chronic disability manifested by exhaustion with dizzy spells, each to include as due to undiagnosed illness or other qualifying disability pursuant to 38 U.S.C.A. § 1117, to the RO for further development of the evidence and for due process development.  The Board also denied service connection for GWS.  The Veteran appealed the denial of service connection for GWS to the U.S. Court of Appeals for Veterans Claims (Court).  By November 2010 Memorandum Decision, the Court vacated that portion of the September 2008 Board decision that denied service connection for GWS, and remanded the matter to the Board for further adjudication consistent therewith.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  The VA will notify the appellant if further action is required.


REMAND

Considering the record in light of the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA) (38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010)), and the Court's decision, the Board finds that all notice and development action needed to render a fair decision on the claims on appeal has not been accomplished.

A remand by the Board confers upon a veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West,        11 Vet. App. 268, 271 (1998).  

In September 2008, the Board remanded the issues of service connection for a chronic disability manifested by swelling of both feet, and a chronic disability manifested by exhaustion with dizzy spells, each to include as due to undiagnosed illness or other qualifying disability pursuant to 38 U.S.C.A. § 1117, to the RO for a VA examination and medical opinions, to include whether any such disability had its onset in or was caused by his military service.  A VA examination was conducted by M. P. Kapadia, NP, at the Miami, Florida VA Medical Center (VAMC) in November 2009, but she failed to furnish the nexus opinions requested by the Board.  

Where the record does not adequately reveal the current state of a disability, the fulfillment of the duty to assist includes providing a thorough and contemporaneous medical examination that considers the claimant's prior medical examinations and treatment.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994).  Inadequate medical evaluation frustrates judicial review.  Hicks v. Brown, 8 Vet. App. 417, 422 (1995).  Under the circumstances, the Board finds that this case must thus be remanded to the RO to obtain a supplemental statement from M. P. Kapadia to resolve the service connection issues on appeal.  The RO is advised that a new examination of the Veteran is not necessary unless Miss Kapadia is unable to furnish the additional information without another examination of the Veteran, or she is unavailable, and a new examination by another examiner is necessary.  

If another VA examination of the Veteran is needed, he is hereby advised that failure to report for such examination, without good cause, may result in denial of the claims.  See 38 C.F.R. § 3.655 (2010).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  If the Veteran does not report for any scheduled examination, the RO must obtain and associate with the claims folder a copy of any notice of the date and time of the examination sent to him by the VA medical facility at which it was to have been conducted.
  
Appellate review of the April 2010 Supplemental Statement of the Case (SSOC) discloses that the RO denied service connection for a chronic disability manifested by exhaustion with dizzy spells, to include as due to undiagnosed illness or other qualifying disability pursuant to 38 U.S.C.A. § 1117, based on the findings of a VA examination conducted on 11 September 2006 at the San Juan, Puerto Rico VAMC.  However, such examination report is not contained in the claims folder, and the Board finds that a copy thereof must be available for review prior to an appellate decision in this case.  Under the circumstances, this case must be remanded to the RO to obtain and associate with the claims folder a copy of the cited VA examination report.

The action identified herein is consistent with the duties imposed by the VCAA.  However, identification of specific action requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the action requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to readjudicating the claims on appeal.

Accordingly, this case is hereby REMANDED to the RO via the AMC for the following action:

1.  The RO should obtain from the San Juan, Puerto Rico VAMC a copy of the VA examination of the Veteran conducted on 11 September 2006.  In requesting these records, the RO should follow the current procedures of 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  Under 38 C.F.R. § 3.159(b), efforts to obtain Federal records should continue until either the records are received or notification is provided that further efforts to obtain them would be futile.  See 38 C.F.R. § 3.159(c)(1).  All records/responses received should be associated with the claims folder.  

2.  If any records sought are not obtained, the RO should notify the appellant and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  Thereafter, the RO should return the claims folder to M. P. Kapadia, NP, at the Miami, Florida VAMC for a detailed medical statement to supplement her prior November 2009 examination report in the veteran's case.  

Miss Kapadia should review the evidence in the claims folder and render opinions for the record as to whether it is at least as likely as not (i.e., there is at least a 50% probability), or is not at least as likely as not (i.e., there is less than a 50% probability) that any diagnosed bilateral lower extremity dependant edema and any exhaustion and dizzy spells attributable to diagnosed obstructive sleep apnea had their onset in or were caused by the veteran's military service.     

In rendering these supplemental opinions, Miss Kapadia should provide a detailed discussion of the veteran's documented medical history and assertions, and set forth the complete rationale for the conclusions and opinions reached in a printed (typewritten) report.

4.  If Miss Kapadia is unavailable, or unable to render the requested supplemental statement and opinions without examining the Veteran, the RO should arrange for him to undergo such examination.  If the examination is conducted by an examiner other than Miss Kapadia, the claims folder must be made available to the medical professional designated to examine the Veteran, and the examination report should include discussion of his documented medical history and assertions.  All appropriate tests and studies should be accomplished, and all clinical findings should be reported in detail.  The RO should request the examiner to respond to the questions posed in paragraph #3 of this Remand Order (as indicated above), and provide a complete rationale for the conclusions reached in a printed (typewritten) report.  

5.  If the Veteran fails to report for any scheduled examination, the RO must obtain and associate with the claims folder a copy of any notice of the date and time of the examination sent to him by the VA medical facility at which it was to have been conducted, and apply the provisions of 38 C.F.R. § 3.655, as appropriate.

6.  To help avoid future Remand, the RO must ensure that all requested development action has been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall, 11 Vet. App. at 271.  
   
7.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims on appeal in light of all pertinent evidence and legal authority.             
 
8.  If any benefit sought on appeal remains denied, the RO must furnish the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and affords them the appropriate time period for response before the claims folder is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran needs take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate timeframe.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).

